Appeal from that part of an order of Supreme Court, Jef*971ferson County (Schwerzmann, J.), entered December 6, 2002, denying that part of plaintiff’s motion to compel discovery, inspection and copying of defendants’ insurance and reinsurance policies and contracts and other documents.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by granting that part of plaintiffs motion to compel discovery, inspection and copying of defendants’ insurance and reinsurance policies and by ordering that such discovery, inspection and copying shall be concluded within 45 days of the date of service of a copy of the order of this Court with notice of entry and as modified the order is affirmed without costs.
Memorandum: In this action by plaintiff to recover damages for medical malpractice, plaintiff appeals from that part of an order denying that part of her motion to compel discovery, inspection and copying of defendants’ insurance policies, as well as contracts and other documents showing the employment and/or staff privilege relationship among defendant hospitals and certain physicians, some of whom are defendants herein. Supreme Court erred in denying that part of plaintiffs motion with respect to defendants’ insurance and reinsurance policies. CPLR 3101 (f), entitled “Contents of insurance agreement,” provides that a “party may obtain discovery of the existence and contents of any insurance agreement under which any person carrying on an insurance business may be hable to satisfy part or all of a judgment which may be entered in the action or to indemnify or reimburse for payments made to satisfy the judgment.” The statute entitles plaintiff to disclosure of the policies themselves (see Sullivan v Brooklyn-Caledonian Hosp., 213 AD2d 474, 475 [1995]; PCB Piezotronics v Change, 179 AD2d 1089 [1992]; Kimbell v Davis, 81 AD2d 855 [1981]). We have considered plaintiffs remaining challenge to the order on appeal and conclude that it is without merit. Present—Green, J.P, Wisner, Hurlbutt, Kehoe and Hayes, JJ.